Name: 80/302/EEC: Commission Decision of 25 February 1980 amending Decision 76/653/EEC authorizing the Kingdom of Denmark and the French Republic to certify seed of certain species of cereals, under special conditions (Only the French and Danish texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-03-14

 Avis juridique important|31980D030280/302/EEC: Commission Decision of 25 February 1980 amending Decision 76/653/EEC authorizing the Kingdom of Denmark and the French Republic to certify seed of certain species of cereals, under special conditions (Only the French and Danish texts are authentic) Official Journal L 068 , 14/03/1980 P. 0031****( 1 ) OJ NO 125 , 11 . 7 . 1966 , P . 2309/66 . ( 2 ) OJ NO L 205 , 13 . 8 . 1979 , P . 1 . ( 3 ) OJ NO L 229 , 20 . 8 . 1976 , P . 32 . ( 4 ) OJ NO L 350 , 14 . 12 . 1978 , P . 27 . COMMISSION DECISION OF 25 FEBRUARY 1980 AMENDING DECISION 76/653/EEC AUTHORIZING THE KINGDOM OF DENMARK AND THE FRENCH REPUBLIC TO CERTIFY SEED OF CERTAIN SPECIES OF CEREALS , UNDER SPECIAL CONDITIONS ( ONLY THE DANISH AND FRENCH TEXTS ARE AUTHENTIC ) ( 80/302/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 66/402/EEC OF 14 JUNE 1966 ON THE MARKETING OF CEREAL SEED ( 1 ), AS LAST AMENDED BY DIRECTIVE 79/692/EEC ( 2 ), AND IN PARTICULAR ARTICLE 2 ( 2 ) ( D ) THEREOF , HAVING REGARD TO THE REQUESTS MADE BY THE KINGDOM OF DENMARK AND THE FRENCH REPUBLIC , WHEREAS AS A GENERAL RULE ALL CEREAL SEED PRODUCTION MUST UNDERGO OFFICIAL FIELD INSPECTIONS ; WHEREAS , HOWEVER , THE ABOVEMENTIONED DIRECTIVE PERMITS THIS OBLIGATION TO BE DISPENSED WITH UNDER CERTAIN CONDITIONS FOR THE PRODUCTION OF SEED OF THE CATEGORIES ' CERTIFIED SEED , FIRST GENERATION ' AND ' CERTIFIED SEED , SECOND GENERATION ' ; WHEREAS COMMISSION DECISION 76/653/EEC ( 3 ) AUTHORIZED THE KINGDOM OF DENMARK AND THE FRENCH REPUBLIC , UNTIL 31 DECEMBER 1978 , TO CERTIFY SEED OF CERTAIN SPECIES OF CEREALS , UNDER SPECIAL CONDITIONS ; WHEREAS COUNCIL DIRECTIVE 78/1020/EEC ( 4 ) PROVIDES FOR THE POSSIBILITY OF GRANTING AN ADDITIONAL PERIOD IN ORDER TO ACQUIRE THE NECESSARY EXPERIENCE FOR A MORE GENERAL AND DEFINITIVE SOLUTION ; WHEREAS IT HAS BEEN ESTABLISHED THAT THE KINGDOM OF DENMARK AND THE FRENCH REPUBLIC ARE ABLE TO CONTINUE TO FULFIL THESE CONDITIONS ; WHEREAS THE REQUESTS BY THESE TWO COUNTRIES SHOULD THEREFORE BE GRANTED ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON SEED AND PROPAGATING MATERIAL FOR AGRICULTURE , HORTICULTURE AND FORESTRY , HAS ADOPTED THIS DECISION : ARTICLE 1 IN ARTICLE 1 OF DECISION 76/653/EEC , THE DATE ' 31 DECEMBER 1978 ' SHALL BE REPLACED BY ' 31 DECEMBER 1980 ' . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE KINGDOM OF DENMARK AND THE FRENCH REPUBLIC . DONE AT BRUSSELS , 25 FEBRUARY 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT